DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 08, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on August 08, 2022, with respect to claim objections have been fully considered and are persuasive. The objection of claims 4-9 has been withdrawn. 
Applicant’s arguments, see pages 1-4 of the remarks, filed on August 08, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-14, and 16-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 101551693 B.

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
Claim 12, line 15, “further includes” should be “further comprises”. See lines 3-4 of the claim.  
Line 1 of claims 14-16, “further comprising” should be “the antenna module further comprising” for clarity.
Claim 18, both lines 14 and 17, the word “further” should be deleted from the claim.
Claim 19, last line, “a transmission (TX)/reception (RX) switch” should be “the TX/RX switch”. See the last paragraph of the amendment to claim 18. 
Claims 13 and 17 both depend from claim 12, therefore they are also objected.
Claim 19 depends from claim 18, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations recited in claim 16 is now vague and indefinite because the same claimed limitations recited in the claim are already included in the amendment to the independent claim 12 (see last paragraph of the claim).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guturaj et al. (US 2017/0047962 A1), hereinafter “Gururaj” in view of Bird et al. (US 2005/0250541 A1), hereinafter “Bird” and CN 101551693 B, hereinafter “Anwar”.
Regarding claim 1, Gururaj discloses a high frequency communication apparatus (alternative antenna systems shown in Figures 1, 2, and 3, for example, the antenna system shown in Figure 2) for vehicle comprising:
a communication circuitry (not shown, but as stated in paragraph [0038], the antenna systems may be mounted to a wide range of supporting structures, including stationary platforms and mobile platforms, such as a bus, a base station, a mobile station, or vehicles) configured to process a radio frequency (RF) signal (RF input signals 255);
a cable (an RF feed point 255) having one end connected to the communication circuitry; and
an antenna module (a V2X antenna system 201) connected to an other end of the cable and configured to transmit, through an antenna (antenna 259), the RF signal delivered from the communication circuitry, the antenna module including a compensator (variable attenuator 272, power amplifier (PA) 275, and low noise amplifier (LNA) 277) with a controller (microprocessor unit (MCU) 268).
Although Gururaj stated that the MPU is used to control the variable attenuator 272 to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) 274 at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj didn’t explicitly show or teach that the variable attenuator 272 along or in combination of the PA 275 and the LNA 277 function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU 268) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator. As shown in Figure 4 and stated in paragraph [0099] of the instant application, “The variable attenuator 256 and the amplifier (including a power amplifier (PA) in the transmission path and a low noise amplifier (LNA) in the reception path) of the FEM 257 may be understood as a compensator for compensating of signal attenuation in the cable 290.” Similar to Figure 4 of the instant application, Figure 2 of Gururaj’s V2X antenna system 201 also includes a variable attenuator 272, a PA 275, and an LNA 277. Although Gururaj didn’t teach all the claimed limitations, as stated in paragraph [0099] of the instant application, the variable attenuator 272, the PA 275, and the LNA 277 function as a compensator and provide similar results to one skilled in the art. Bird also provided supports in a wireless communication system (100) shown in Figure 3. See detailed below.
Gururaj also teaches in paragraphs [0013] and [0014] that the V2X antenna system may be used with in-vehicle connectivity systems that house the DSRC functionality. The V2X antenna system may be operable or work with any DSRC system as the V2X antenna system is adaptive in nature, e.g., attenuation is adaptively modified based on whether there are cables or not, etc. By way of background, vehicle to vehicle communication or vehicle to infrastructure communication is commonly symbolized as V2X. A V2X system communicates with other V2X systems using DSRC (Dedicated Short Range Communications). 
However, Gururaj didn’t specifically show or teach that the RF feed point 255 is a single cable connected separately with communication circuitry and the V2X antenna system 201, wherein the communication circuitry is separated from the antenna module and connected by the single cable to the antenna module and the communication circuitry and the antennal module are installed in the vehicle, wherein the communication circuitry is further configured to transmit a transmission (TX)/reception (RX) control signal to control an TX mode or an RX mode for the RF signal to the antenna module through the single cable, and wherein the antenna module further includes an TX/RX switch configured to receive the TX/RX control signal and switch between the TX mode and the RX mode for the RF signal.
Bird discloses a wireless communication system 100 shown in Figure 3 comprising communication circuitry (ground base equipment 300); a single cable (RF cable 340) having one end connected to the ground base equipment; and an antenna module (mast head unit 320) connected to an other end of the cable and configured to transmit, through an antenna 360, the RF signal delivered from the ground base equipment. 
Bird also teaches that variable attenuators, such as the variable attenuator (401 or 404) along or in combination with the transmit and receive amplifiers function as a compensator to compensate for the effect of variable cable loss on the received signal and the microcontroller 311 is used to compare the power level measured at the output of the transmission pre-amplifier 309 with the power level measured at the input to the high power amplifier 304 in the mast head unit 320. See paragraph [0027].
Bird further teaches in paragraph [0024] that the first power level detector 402 measures the power of the level adjusted Tx signal (TX control signal as recited in the claim) and the Tx signal is then forwarded through an input signal diplexer 307 to the RF cable 340. A diplexer allows bidirectional transmission of signals on a single cable. Thus, the input signal diplexer 307 and output signal diplexer 301 permit the level-adjusted Tx signal to be sent on the RF cable 340 while also simultaneously permitting reception of a level-adjusted received (Rx) signal from the mast head unit 320.
Bird further teaches in paragraph [0025] that Tx signal is sent through the RF cable 340 to an output diplexer 301 in the mast head unit 320. A second power level detector 403 in the mast head unit 320 measures the power of the signal to be transmitted after it has passed through the output diplexer 301. The signal is then amplified by a high power amplifier (HPA) 304 and routed through an antenna diplexer 303 (TX/RX switch as claimed) for transmission by the antenna 360. Power for the electronics in the mast head unit 320 and other control signals are supplied from the ground-based equipment 300 by power and control cable 350. 
Although Bird uses two cables, one for RF transmission/reception cable 340 and an other one for power and control cable 350, it appears not new to a skilled person in the art to use one or single cable that is capable of transmitting/receiving RF data and controlling power between the ground base equipment 300 and the mast head unit 320.
For example, Anwar illustrates a communication system in Figure 1 comprising an electronic device or computer 10 (may consider as the communication circuitry as claimed) and an external device 20 (may consider as the antenna module as claimed) for transmitting and receiving data between the two devices through a cable 10 (single cable, paragraph [0031]).
Anwar also teaches in paragraphs [0039] and [0040] that the cable 1 is capable for both RF transmission and power supply.  
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird and/or Anwar that Gururaj’s RF feed point 255 can be used as a single cable for data transmission and other purposes between the V2X antenna system 201 and an other device which can be implanted with Bird’s ground based equipment 300 or Anwar’s electronic device or computer 10 for data transmission and/or data reception to or from the V2X antenna system 201 in order to perform multiple operations on a single cable to determine an amount of compensation for the loss in the RF feed lines based on the power of the RF signal transmitted from the compensator to adjust the power level of the amplifiers and allow achieving cost reduction over multiple cables.
Regarding claim 12, claim 12 recites the structure of the antenna module including claimed features similar to claim 1 for the similar reasons stated in claim 1 above.
Regarding claims 2, 3, and 13, as shown in Figure 2 of Gururaj’s V2X antenna system, wherein the compensator comprises an amplifier which is a pre-amplifier (PA 275) and/or a low noise amplifier (LNA 277) for transmission/reception, and a variable attenuator (272) arranged in front of the amplifier for transmission and configured to be able to adjust an attenuation level to reduce the transmission loss on the cable.
Regarding claims 4 and 14, as shown in Figure 2 of Gururaj’s V2X antenna system, wherein the antenna module further comprises a detection circuit (RF detector 264 or a detector within the FEM 174 or 374 shown in Figures 1 and 3, last sentence of paragraph [0033]) configured to detect power of the RF signal amplified by the amplifier for transmission.
Regarding claims 7, 8, 16, and 17, wherein the controller (MCU 268, 305, or 45) of the antenna module is configured to output and transmit an RX serial communication signal to the communication module, wherein the communication module is configured to receive the RX serial communication signal, and wherein the RX serial communication signal includes information about self-calibration (feedback loop on the RF detected signal) of the antenna module; wherein the communication module is configured to output and transmit an TX serial communication signal to the antenna module, wherein the antenna module is configured to receive the TX serial communication signal, and wherein the TX serial communication signal includes a control command for self-calibration of the antenna module in order to control the power levels of the PA and the LNA by the MCU to select either a transmission or a reception mode of the RF signals. For example, Bird teaches at least in paragraph [0027] that the microcontroller 305 in the mast head unit 320 sends the power measurement made at the second power level detector 403 to the microcontroller 311 in the ground-based equipment 300. The microcontroller 311 in the ground-based equipment 300 compares the power level measured at the output of the transmission pre-amplifier 309 with the power level measured at the input to the high power amplifier 304 in the mast head unit 320. The microcontroller 311 then adjusts the first variable cable attenuator 401 to maintain a constant power level at the input to the high power amplifier 304, and makes an identical adjustment to the second infinitely variable cable attenuator 404 to compensate for the effect of variable cable loss on the received signal (emphasis added). The control system comprising ground-based power level detector 402, mast head unit power level detector 403, the first and second variable cable attenuators 401, 404, mast head microcontroller 305, and ground-based unit microcontroller 311 provides a continuous automatic adjustment for the variable loss associated with the RF cable 340 in order to perform TX and/or RX communication signals with the ground based equipment 300 via the cable. Also see paragraphs [0023], [0026], and [0033].
Regarding claim 9, although Gururaj, Bird, or Anwar fails to teach that the RF signal, the TX/RX control signal, the TX serial communication signal, and the RX serial communication signal all have different frequencies, as shown in Gururaj’s Figure 2, since the frequency of the RF signal from the RF feed lines is being divided by the coupler 262, prior the transmission from the PA to the antenna (259), the control signals by the MCU, and the frequency of the received RF signal is received by the antenna (259), it appears it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as shown in Gururaj’s Figure 2 that the RF signal, the TX/RX control signal, the TX serial communication signal, and the RX serial communication signal may all have different frequencies in order to avoid signal interference in the V2X antenna system.
Regarding claim 10, as stated in Gururaj’s lines 1-3 of paragraph [0023], wherein the communication module is further configured to supply power (RF power via the RF signal feed 158) to the antenna module through the cable in order to provide RF power to the coupler 162.
Regarding claim 11, although both Gururaj and Bird do not explicitly show or teach that the RF feed lines (258) and/or the RF cable (340) is a coaxial cable, Anwar teaches in paragraph [0040] that the cable 1 is a coaxial cable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choose alternative cable, to replace the RF lines with a coaxial cable as taught by Anwar in order to perform better operations to reduce the cost and/or interference of the communications between two devices.
Regarding claim 18, claim 18 is a method claim and recited claimed features similar to the apparatus claim 1 for the similar reasons stated in claim 1 with slightly different language. For example, as stated earlier in claim 1, Gururaj’s antenna system starts checking the signal loss in the RF feed point as the nature of the art for communications between two devices separated by a cable, from an alternative device as stated in paragraph [0038], then the power of the RF signal is detected by a power detector within the FEM and amplified by a compensator, such as the variable attenuator and the PA and/or the LNA, and the MCU is configured to determine an amount of compensation for a loss in the cable based on the power of the RF signal transmitted from the compensator and compensated the RF signal transmitted from the communication module based on the amount of compensation of the compensator.
As stated in claim 1, although Gururaj stated that the MPU is used to control the variable attenuator 272 to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) 274 at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj didn’t explicitly show or teach that the variable attenuator 272 along or in combination of the PA 275 and the LNA 277 function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU 268 is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator. As shown in Figure 4 and stated in paragraph [0099] of the instant application, “The variable attenuator 256 and the amplifier (including a power amplifier (PA) in the transmission path and a low noise amplifier (LNA) in the reception path) of the FEM 257 may be understood as a compensator for compensating of signal attenuation in the cable 290.” Similar to Figure 4 of the instant application, Figure 2 of Gururaj’s V2X antenna system 201 also includes a variable attenuator 272, a PA 275, and a LNA 277. Although Gururaj didn’t teach all the claimed limitations, as stated in paragraph [0099] of the instant application, the variable attenuator 272, the PA 275, and the LNA 277 function as a compensator and provide similar results to one skilled in the art. Bird also provided supports in a wireless communication system (100) shown in Figure 3. See detailed below.
Gururaj also teaches in paragraphs [0013] and [0014] that the V2X antenna system may be used with in-vehicle connectivity systems that house the DSRC functionality. The V2X antenna system may be operable or work with any DSRC system as the V2X antenna system is adaptive in nature, e.g., attenuation is adaptively modified based on whether there are cables or not, etc. By way of background, vehicle to vehicle communication or vehicle to infrastructure communication is commonly symbolized as V2X. A V2X system communicates with other V2X systems using DSRC (Dedicated Short Range Communications). 
However, Gururaj didn’t specifically show or teach that the RF feed point 255 is a single cable connected separately with communication circuitry and the V2X antenna system 201, wherein the communication circuitry is separated from the antenna module and connected by the single cable to the antenna module and the communication circuitry and the antennal module are installed in the vehicle, wherein the communication circuitry is further configured to transmit a transmission (TX)/reception (RX) control signal to control an TX mode or an RX mode for the RF signal to the antenna module through the single cable, and wherein the antenna module further includes an TX/RX switch configured to receive the TX/RX control signal and switch between the TX mode and the RX mode for the RF signal.
Bird discloses a wireless communication system 100 shown in Figure 3 comprising communication circuitry (ground base equipment 300); a single cable (RF cable 340) having one end connected to the ground base equipment; and an antenna module (mast head unit 320) connected to an other end of the cable and configured to transmit, through an antenna 360, the RF signal delivered from the ground base equipment. 
Bird also teaches that variable attenuators, such as the variable attenuator (401 or 404) along or in combination with the transmit and receive amplifiers function as a compensator to compensate for the effect of variable cable loss on the received signal and the microcontroller 311 is used to compare the power level measured at the output of the transmission pre-amplifier 309 with the power level measured at the input to the high power amplifier 304 in the mast head unit 320. See paragraph [0027].
Bird further teaches in paragraph [0024] that the first power level detector 402 measures the power of the level adjusted Tx signal (TX control signal as recited in the claim) and the Tx signal is then forwarded through an input signal diplexer 307 to the RF cable 340. A diplexer allows bidirectional transmission of signals on a single cable. Thus, the input signal diplexer 307 and output signal diplexer 301 permit the level-adjusted Tx signal to be sent on the RF cable 340 while also simultaneously permitting reception of a level-adjusted received (Rx) signal from the mast head unit 320.
Bird further teaches in paragraph [0025] that Tx signal is sent through the RF cable 340 to an output diplexer 301 in the mast head unit 320. A second power level detector 403 in the mast head unit 320 measures the power of the signal to be transmitted after it has passed through the output diplexer 301. The signal is then amplified by a high power amplifier (HPA) 304 and routed through an antenna diplexer 303 (TX/RX switch as claimed) for transmission by the antenna 360. Power for the electronics in the mast head unit 320 and other control signals are supplied from the ground-based equipment 300 by power and control cable 350. 
Although Bird uses two cables, one for RF transmission/reception cable 340 and an other one for power and control cable 350, it appears not new to a skilled person in the art to use one or single cable that is capable of transmitting/receiving RF data and controlling power between the ground base equipment 300 and the mast head unit 320.
For example, Anwar illustrates a communication system in Figure 1 comprising an electronic device or computer 10 (may consider as the communication circuitry as claimed) and an external device 20 (may consider as the antenna module as claimed) for transmitting and receiving data between the two devices through a cable 10 (single cable, paragraph [0031]).
Anwar also teaches in paragraphs [0039] and [0040] that the cable 1 is capable for both RF transmission and power supply.  
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird and/or Anwar that Gururaj’s RF feed point 255 can be used as a single cable for data transmission and other purposes between the V2X antenna system 201 and an other device which can be implanted with Bird’s ground based equipment 300 or Sadat’s electronic device or computer 10 for data transmission and/or data reception to or from the V2X antenna system 201 in order to perform multiple operations on a single cable to determine an amount of compensation for the loss in the RF feed lines based on the power of the RF signal transmitted from the compensator to adjust the power level of the amplifiers and allow achieving cost reduction over multiple cables.
Regarding claim 19, wherein the starting of the cable loss check further comprises: receiving a control command requesting the start of the cable loss check from the communication module performed by Bird’s ground base equipment 300; connecting a line of an antenna switch 278 to an equivalent load for test through line 258; setting the amount of compensation of the compensator to a preset value (a predetermined value); and switching a transmission (TX)/reception (RX) switch into an TX mode controlled by the MCU in order to select a better power level for transmission and/or reception.
Regarding claim 20, wherein the preset value for the amount of compensation of the compensator comprises a known loss value of the cable in order to reduce the RF signal of the power loss on the cable.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gururaj in view of Bird and Anwar as applied to claims 1 and 12 above, and further in view of Martin et al. (US 5,737,687), hereinafter “Martin”.
Regarding claims 5 and 15, as applied to claims 1 and 12, respectively, both Gururaj, Bird, and/or Anwar fail to show or teach that the antenna module further comprises a memory configured to store information about self-calibration.
Martin discloses a communication system 114 in Figure 2 comprising at least an antenna interface system 270, a modem interface system 252, a control system 254, and a memory sub-system 253. Martin further teaches that the memory sub-system is configured to store information from the modem interface system for self-calibration controlled by the control system. See col. 5, lines 24-45 and col. 8, lines 34-61.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Martin to include a memory within Gururaj’s V2X antenna system in order to store information from the antenna system for self-calibration or the RF signal controlled by the MCU in order to perform self-calibration on the feedback loops of the RF signals by the antenna system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632